—Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about March 26, 2001, which, to the extent appealed from, upon a fact-finding determination that respondent father suffers from mental illness as defined in Social Services Law § 384-b (6) (a), terminated his parental rights to the subject child pursuant to Social Services Law § 384-b (4) (c) and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including the testimony of a court-appointed psychiatrist, as well as mental health treatment records documenting respondent father’s extensive history of mental illness, supports Family Court’s determination that respondent father is presently, and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child (see, Social Services Law § 384-b [4] [c]). Since respondent is incapable of adequately caring for the child at present and there is no evidence warranting the conclusion that he will be capable of doing so in the foreseeable future, Family Court properly granted the petition seeking termination of respondent’s parental rights (see, Matter of Moses Z., 282 AD2d 341, lv denied 96 NY2d 717; Matter of Chuckie Douglas M., 188 AD2d 280; Matter of Vera T., 80 AD2d 511, affd 55 NY2d 1028). Concur—Tom, J.P., Buckley, Ellerin, Wallach and Gonzalez, JJ.